                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BRETT LIEBERMAN,

        Plaintiff,
                                                      Case No. 18-cv-450-jdp
   v.

PORTAGE COUNTY,
PORTAGE COUNTY SHERIFF’S OFFICE,
PORTAGE COUNTY DISTRICT
ATTORNEY’S OFFICE,
MIKE LUKAS, CORY NELSON, DALE
BOETTCHER, JOHN DOE PORTAGE
COUNTY SHERIFF’S OFFICE
PERSONNEL AND JOHN DOE PORTAGE
COUNTY DISTRICT ATTORNEY’S
OFFICE PERSONELL,

        Defendants,


   v.

WISCONSIN COUNTY MUTUAL
INSURANCE CORPORATION,

        Intervenor-Defendant.




                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants;

   1) dismissing defendants Portage County Sheriff's Office and the Portage County

        District Attorney's Office with prejudice;
Judgment in a Civil Case                                                            Page 2


    2) dismissing John Doe Portage County Sheriff's Office Personnel and John Doe

         Portage County District Attorney's Office Personnel;

    3) dismissing plaintiff’s claims under the state and federal constitutions against

         defendants Portage County, Mike Lucas, Cory Nelson, and Dale Boettcher

         with prejudice;

    4) dismissing plaintiff’s claim under the Wisconsin Electronic Surveillance

         Control Law without prejudice under 28 U.S.C. § 1367(c)(3);

    5) dismissing intervenor-defendant Wisconsin County Mutual Insurance

         Company’s cross claims against defendants without prejudice; and dismissing

         this case.




         /s/                                                        2/21/2020
         Peter Oppeneer, Clerk of Court                             Date
